         Case 1:18-cv-01922-ABJ Document 22 Filed 09/12/19 Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

VALANCOURT BOOKS, LLC,                    )
                                          )                Civil Action No. 1:18-cv-01922-ABJ
       Plaintiff,                         )
                                          )
v.                                        )
                                          )
KARYN A. TEMPLE, in her official capacity )
as Register of Copyrights, United States  )
Copyright Office et al.,                  )
                                          )
       Defendants.                        )
__________________________________________)

             DEFENDANTS’ REVISED RESPONSE TO PLAINTIFF’S
        SUPPLEMENTAL STATEMENT OF UNDISPUTED MATERIAL FACTS

        Pursuant to Local Civil Rule 7(h), Defendants submit this response to Plaintiff’s

supplemental statement of undisputed material facts submitted with Plaintiff’s cross-motion for

summary judgment (ECF No. 18-2).

       Preliminarily, Defendants note that this response is solely designed to respond to

Plaintiff’s supplemental statement, by identifying which of the factual grounds for Plaintiff’s

motion are not undisputed in Plaintiff’s favor. In light of Defendants’ separate motion for

summary judgment, the use of the word “disputed” or similar references herein should not be

construed to mean that Defendants believe that there are genuine issues of fact that would

necessitate a trial. Rather, such language simply means that Defendants dispute Plaintiff’s

supplemental statement regarding that matter. Defendants maintain their position that there are

no genuine issues of material fact with respect to the grounds entitling Defendants to summary

judgment.

       Additionally, having examined Plaintiff’s supplemental statement, Defendants dispute

Plaintiff’s inclusion of numerous allegations and purported facts that are neither material to the

                                                 1
         Case 1:18-cv-01922-ABJ Document 22 Filed 09/12/19 Page 2 of 11




outcome of this action nor concise statements of fact but rather extensive characterizations of

Plaintiff’s subjective beliefs. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (“As to

materiality, the substantive law will identify which facts are material. Only disputes over facts

that might affect the outcome of the suit under the governing law will properly preclude entry of

summary judgment. Factual disputes that are irrelevant or unnecessary will not be counted.”)

       The format of this document is as follows. The text of the facts originally alleged in

Plaintiff’s supplemental statement is set forth in italics at the beginning of each paragraph. The

balance of each numbered paragraph contains Defendants’ response as to that particular alleged

fact. (Citations are omitted from the reproductions of Plaintiff’s alleged facts.)



1.     Valancourt Books’ stated mission is simple: Finding and bringing forgotten, unloved,

and underappreciated books to a broader audience. It publishes long-forgotten Gothic novels,

works of early LGBT authors, and other works that it deems important to bring to as wide an

audience as possible.

       Response: The statements in this paragraph do not set forth facts that are material to the

outcome of the pending motions. Accordingly, no response is required. To the extent a response

is required, undisputed.



2.     Valancourt Books’ founders’ original conception for the business was to use modern

print-on-demand technology to make classic literature available to a wider audience at low cost.

In a modern world with modern technology, there seemed to them no good reason why important

books would be available only in a library’s microfilm collection when Valancourt could make

hard copies available using a straightforward print-on-demand model to avoid the costs of



                                                 2
         Case 1:18-cv-01922-ABJ Document 22 Filed 09/12/19 Page 3 of 11




stockpiling large print runs of these books.

       Response: The statements in this paragraph do not set forth facts that are material to the

outcome of the pending motions. Accordingly, no response is required. To the extent a response

is required, undisputed.




       3.      Valancourt Books has never registered the copyright in any of its books or

otherwise taken legal steps to secure copyright protection. That said, James Jenkins testifies that

his understanding of copyright law is that all or essentially all of Valancourt’s books contain

some material that is automatically copyrighted as a matter of U.S. law, U.K. law, or both. This

copyrightable material sometimes consists of scholarly introductions or footnotes that is

included to explain to the reader what a particular cultural reference would have meant to the

readers of the time. In some instances, Jenkins understands that the arrangement of the contents

and/or the typographical layout of the book itself would be copyrightable under U.S. or U.K.

law.

       Response: The first sentence of this paragraph is disputed to the extent it asserts that

Plaintiff has never “taken legal steps to secure copyright protection.” See 17 U.S.C. § 102(a)

(“Copyright protection subsists, in accordance with this title, in original works of authorship

fixed in any tangible medium of expression, now known or later developed, from which they can

be perceived, reproduced, or otherwise communicated, either directly or with the aid of a

machine or device.”). Also disputed to the extent that this paragraph implies that Plaintiff has

not taken voluntary action to receive the benefits afforded under federal copyright law, or that

Plaintiff has declined to take action to opt out of receiving such benefits. See Joint Stipulations

of Fact, ECF No. 17-3, ¶¶ 28 (“JSF”) (averring that “all (or nearly all) Valancourt books contain


                                                 3
         Case 1:18-cv-01922-ABJ Document 22 Filed 09/12/19 Page 4 of 11




a copyright notice”), 30 (“Valancourt has taken no steps to abandon or disclaim any of its

copyrights in the books it publishes.”). The second sentence of this paragraph is undisputed to

the extent that “Valancourt believes that all or nearly all books that it publishes, including each

of the 240 books at issue in this case, contain copyrightable material.” Id. ¶ 29. The third

sentence of this paragraph is undisputed to the extent that “[m]any of the works that Valancourt

publishes are older works in the public domain, though the editorial enhancements that

Valancourt adds to the works—such as scholarly introductions and footnotes—are subject to

U.S. copyright protection” and that “Valancourt believes that all or nearly all books that it

publishes, including each of the 240 books at issue in this case, contain copyrightable material.”

Id. ¶¶ 24, 29. The final sentence of this paragraph does not set forth facts that are material to the

outcome of the pending motions. Accordingly, no response is required. To the extent a response

is required, disputed to the extent this sentence suggests that U.S. copyright protection extends to

the general layout or format of a book. See U.S. Copyright Office, Compendium of U.S.

Copyright Office Practices § 313.3(E) (3d ed. 2017) (“The general layout or format of a book, a

page, a slide presentation, a website, a webpage, a poster, a form, or the like, is not copyrightable

because it is a template of expression. . . . Copyright protection may be available for the

selection, coordination, and/or arrangement of specific content, such as a compilation of artwork

or a compilation of text, provided that the content is arranged in a sufficiently creative manner.”),

https://www.copyright.gov/comp3.



       4.      Because most or all of Valancourt’s books contain material that is automatically

copyrighted in the U.S. and/or the U.K. (which are the jurisdictions where Valancourt sells most

of its books), most or all Valancourt books contain true statements about their status under



                                                  4
         Case 1:18-cv-01922-ABJ Document 22 Filed 09/12/19 Page 5 of 11




copyright law. James Jenkins testifies that these statements are not included because Valancourt

intends to sue to enforce these copyrights. To the contrary, Valancourt cannot sue because its

copyrights are unregistered and, in any event, would not be able to sue as a practical matter due

to its small size. Instead, Jenkins says Valancourt includes copyright statements for the simple

reason that they are true.

       Response: The first sentence of this paragraph is undisputed to the extent that

“Valancourt believes that all or nearly all books that it publishes, including each of the 240

books at issue in this case, contain copyrightable material and therefore all or nearly all of the

books Valancourt publishes contain a copyright notice—that is, a statement (which is accurate to

the best of Valancourt’s knowledge) regarding the legal status of that material.” JSF ¶ 29. The

remainder of this sentence is immaterial to the pending motions and therefore no response is

required. The second sentence of this paragraph does not set forth facts that are material to the

outcome of the pending motions. Accordingly, no response is required. To the extent a response

is required, disputed because Defendants lack sufficient information to verify statements about

James Jenkins’ subjective intentions that were not included in the parties’ Joint Stipulation of

Facts. The third sentence of this paragraph is disputed to the extent it implies that Plaintiff is

unable to register its copyrights or that any other factors prevent it from initiating infringement

actions. See 17 U.S.C. § 411(a) (civil action for copyright infringement authorized, provided

that the copyright owner has registered its copyright). Also disputed to the extent that this

sentence suggests that no enforcement remedies are available to owners of copyrights in

unregistered works. See id. §§ 506(a)(1) (criminal penalties for willful copyright infringement),

512(c) (removal of allegedly infringing material by online service provider upon notification by

copyright owner), 1201 (causes of action for circumvention of technological measures protecting



                                                  5
         Case 1:18-cv-01922-ABJ Document 22 Filed 09/12/19 Page 6 of 11




copyrighted works and trafficking in circumvention devices), 1202 (cause of action for removal

or alteration of copyright management information). The fourth sentence of this paragraph does

not set forth facts that are material to the outcome of the pending motions. Accordingly, no

response is required. To the extent a response is required, disputed because Defendants lack

sufficient information to verify statements about James Jenkins’ subjective intentions that were

not included in the parties’ Joint Stipulation of Facts. Defendants also dispute the statement that

copyright statements are included “for the simple reason that they are true” to the extent it is

inconsistent with the stipulation that “[s]ome of [Valancourt’s] books . . . contain an express

reservation of rights,” JSF ¶ 29, and to the extent it suggests that the provision of copyright

notice does not provide a legal benefit to Valancourt. See 17 U.S.C. § 401(d) (“If a notice of

copyright in the form and position specified by this section appears on the published copy or

copies to which a defendant in a copyright infringement suit had access, then no weight shall be

given to such a defendant’s interposition of a defense based on innocent infringement in

mitigation of actual or statutory damages.”)

       5.       Valancourt’s usual publishing arrangement for material not in the public domain

is by way of a license to publish. Valancourt does not own the copyrights to most of the material

contained in its books aside from incidental material such as typographical layouts, cover

designs or back cover blurbs. Valancourt publishes some material that has been formally

licensed by contract with authors or editors; however, in many cases it does not have any kind of

formal agreement with scholars or writers who contribute introductions or footnotes. As far as

James Jenkins is aware, all of these scholars or writers still own whatever copyright they had in

those materials at the moment they wrote them.




                                                  6
         Case 1:18-cv-01922-ABJ Document 22 Filed 09/12/19 Page 7 of 11




       Response: The first sentence is undisputed to the extent that “[o]ther works that

Valancourt publishes are more recent and therefore still subject to copyright protection even

though they are out of print. For these titles, Jenkins frequently needs to spend considerable

amounts of time tracking down the rightsholder or the rightsholder’s heir in order to secure

permission to republish the book.” JSF ¶ 25. The remainder of this statement is disputed

because Defendants lack sufficient information to verify statements about Plaintiff’s licensing

arrangements that were not included in the parties’ Joint Stipulation of Facts and are not

specified as relevant to the works at issue in this case. The second sentence is undisputed to the

extent that Plaintiff “believes that a portion of [the 240 books listed in the Copyright Office’s

August 2018 demand] contain material in which copyright is held by parties other than

Valancourt.” Id. ¶ 30. The remainder is disputed to the extent that this sentence implies that the

owners of copyright in supplementary materials published by Plaintiff (such as introductions or

footnotes) have not authorized or provided permission for Plaintiff to publish books containing

those supplemental materials. See id. ¶ 25. The third sentence is undisputed to the extent that

“[m]any of the works that Valancourt publishes are older works in the public domain, though the

editorial enhancements that Valancourt adds to the works—such as scholarly introductions and

footnotes—are subject to U.S. copyright protection” and that “[o]ther works that Valancourt

publishes are more recent and therefore still subject to copyright protection even though they are

out of print. For these titles, Jenkins frequently needs to spend considerable amounts of time

tracking down the rightsholder or the rightsholder’s heir in order to secure permission to

republish the book.” Id. ¶¶ 24-25. The remainder of this sentence is disputed to the extent that

this sentence implies that the owners of copyright in supplementary materials published by

Plaintiff (such as introductions or footnotes) have not authorized or provided permission for



                                                  7
         Case 1:18-cv-01922-ABJ Document 22 Filed 09/12/19 Page 8 of 11




Plaintiff to publish books containing those supplemental materials. See id. ¶ 25. The fourth

sentence is undisputed to the extent that “[m]any of the works that Valancourt publishes are

older works in the public domain, though the editorial enhancements that Valancourt adds to the

works—such as scholarly introductions and footnotes—are subject to U.S. copyright protection.”

Id. ¶ 24. The remainder of this sentence is disputed to the extent that this sentence implies that

the owners of copyright in supplementary materials published by Plaintiff (such as introductions

or footnotes) have not authorized or provided permission for Plaintiff to publish books

containing those supplemental materials. See id.; see also JSF, Exs. B & F, at 1 (informing

Plaintiff that 17 U.S.C. § 407 “obligates the owner of copyright or of the exclusive right of

publication/distribution in the work to make the required deposit” and stating that “[i]f you are

not the owner of copyright or of the exclusive right of publication/distribution, please notify [the

Office] immediately”).

       6.      James Jenkins testifies that he does not know of a practical way for Valancourt to

“abandon” the copyright in all of the books it publishes. Valancourt does not own that

copyright, and as a practical matter he believes it would not be possible for them to track down

everyone who has ever written something for the company and persuade them to abandon their

copyright for all time. As far as Jenkins is aware, there is no straightforward or legally binding

process by which they could so abandon their copyright. Before he became a plaintiff in this

case, Jenkins had never heard of the idea of formally “abandoning” copyright, and he does not

believe, for the reasons stated above, that Valancourt could do so with respect to its past books

or its future books.

       Response: The first sentence is disputed. See Mem. Supp. Def. Mot. for Summ. J., ECF

No. 17-1, at 22 (“Def. Mem.”) (explaining that the Copyright Office would withdraw a demand



                                                 8
         Case 1:18-cv-01922-ABJ Document 22 Filed 09/12/19 Page 9 of 11




for deposit from a publisher that notifies the Office that it was abandoning its copyright—or that

it was otherwise not the owner of copyright or the exclusive right of publication—and by filing a

document with the Office for recordation to that effect). The second sentence is undisputed to

the extent that “[m]any of the works that Valancourt publishes are older works in the public

domain, though the editorial enhancements that Valancourt adds to the works—such as scholarly

introductions and footnotes—are subject to U.S. copyright protection” and that “[o]ther works

that Valancourt publishes are more recent and therefore still subject to copyright protection even

though they are out of print. For these titles, Jenkins frequently needs to spend considerable

amounts of time tracking down the rightsholder or the rightsholder’s heir in order to secure

permission to republish the book.” JSF ¶¶ 24-25. The remainder is disputed. See id. The third

sentence is disputed. See Def. Mem. at 22 (explaining that the Copyright Office would withdraw

a demand for deposit from a publisher that notifies the Office that it was abandoning its

copyright—or that it was otherwise not the owner of copyright or the exclusive right of

publication—and by filing a document with the Office for recordation to that effect). Plaintiff’s

statements in the fourth sentence about the subjective beliefs of James Jenkins are immaterial to

the pending motion, and no response is required. To the extent a response is required, the fourth

sentence is disputed. See id. at 22 (explaining that the Copyright Office would withdraw a

demand for deposit from a publisher that notifies the Office that it was abandoning its copyright

(or that it was otherwise not the owner of copyright or the exclusive right of publication) and

would allow the Office to record a document to that effect).



       7.      James Jenkins was dismayed by the original demand email he received from the

Copyright Office because the fines were daunting, and the time and expense of complying with



                                                 9
        Case 1:18-cv-01922-ABJ Document 22 Filed 09/12/19 Page 10 of 11




this demand would cost thousands of dollars and many hours spent ordering, repackaging, and

shipping his books—all to give the Library of Congress books that Jenkins thought it should

already have.

       Response: The statements in this paragraph do not set forth facts that are material to the

outcome of the pending motions. Accordingly, no response is required. To the extent a response

is required, disputed to the extent that this paragraph implies that Plaintiff could not have entered

into a special relief agreement with the Copyright Office under which Plaintiff could provide

electronic versions of the books at issue. See JSF ¶ 61 (“[I]n March of 2019, the Copyright

Office and the Library informed Valancourt that they are willing to accept electronic copies of

the books listed in the Office’s August 9, 2019 demand letter to Valancourt . . . in lieu of

physical copies.”). Also disputed because Defendants lack sufficient information to verify

statements about James Jenkins’ state of mind that were not included in the parties’ Joint

Stipulation of Facts.



       8.       James Jenkins testifies that he has compared the original list of 341 books the

Copyright Office demanded from Valancourt with the subsequent reduced list of 240 books

demanded from Valancourt. As far as he can tell, each of the omitted books contains new

copyrightable information just like all of Valancourt’s other books, and he is unsure why the 101

books were omitted from the subsequent list.

       Response: The first sentence of this paragraph does not set forth facts that are material to

the outcome of the pending motions. Accordingly, no response is required. To the extent a

response is required, undisputed. The second sentence of this paragraph does not set forth facts

that are material to the outcome of the pending motions. Accordingly, no response is required.



                                                 10
        Case 1:18-cv-01922-ABJ Document 22 Filed 09/12/19 Page 11 of 11




To the extent a response is required, disputed. See JSF, Ex. D (representation by Plaintiff that

“many of the books specified in [the first] demand notice have previously been supplied by

[Plaintiff] to the Library of Congress in connection with the Cataloging-in-Publication

program”).

Dated: September 12, 2019                    Respectfully submitted,


                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             ERIC WOMACK
                                             Assistant Branch Director

                                             JESSIE K. LIU
                                             United States Attorney


                                               /s/ Daniel Riess
                                             DANIEL RIESS (Texas Bar No. 24037359)
                                             Trial Attorney
                                             United States Department of Justice
                                             Civil Division, Federal Programs Branch
                                             1100 L Street, N.W.
                                             Washington, D.C. 20005
                                             Tel: (202) 353-3098
                                             Fax: (202) 616-8460
                                             Daniel.Riess@usdoj.gov
                                             Attorneys for Defendants




                                                11
